         Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                                               03-MDL-1570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001


Marinella Hemenway, individually, as surviving
spouse of Ronald J. Hemenway
                                                          Civil Docket Number: _____________
John Doe 27, being intended to designate the Personal
Representative of the Estate of Ronald J. Hemenway,
deceased, said name being fictitious, her/his true name       IRAN SHORT FORM
is not presently known, confirmed, and/or has not been      COMPLAINT AND DEMAND
duly appointed by a court of competent jurisdiction (or       FOR TRIAL BY JURY
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Ronald J.
Hemenway
Stefan Hemenway, individually, as surviving child of
Ronald J. Hemenway
Desiree Hemenway, individually, as surviving child of
Ronald J. Hemenway
Shirley Hemenway, individually, as surviving parent
of Ronald J. Hemenway
Robert B. Hemenway Sr., individually, as surviving
parent of Ronald J. Hemenway
Kathleen Novich, individually, as surviving sibling of
Ronald J. Hemenway
John Doe 28, being intended to designate the Personal
Representative of the Estate of DaJuan Hodges,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of DaJuan Hodges



docs-100080926.1
        Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 2 of 24



Joan M. Houston as Personal Representative of the
Estate of Joan McQuillen, deceased, the late parent of
Charles J. Houston
Trina Sabb, individually, as surviving sibling of Lamar
D. Hulse
John Doe 29, being intended to designate the Personal
Representative of the Estate of John C. Jenkins,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of John C. Jenkins
John Doe 30, as Personal Representative of the Estate
of Florence Detherage, deceased, the late parent of
John C. Jenkins
John Doe 31, as Personal Representative of the Estate
of Marshall Ray Detherage, deceased, the late parent
of John C. Jenkins
John Doe 32, being intended to designate the Personal
Representative of the Estate of Charles G. John,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Charles G. John
Cleveland B. John, individually, as surviving sibling
of Charles G. John
Orwyn John, individually, as surviving sibling of
Charles G. John
John Doe 33, being intended to designate the Personal
Representative of the Estate of Karen Kincaid,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on

                                                2
docs-100080926.1
        Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 3 of 24



behalf of all survivors and all legally entitled
beneficiaries and family members of Karen Kincaid
Kristian G. Kincaid, individually, as surviving sibling
of Karen Kincaid
Kathryn "Kay" D'Amico, individually, as surviving
sibling of Karen Kincaid
Karyl Kincaid-Noel, individually, as surviving sibling
of Karen Kincaid
Karen Barrett, as the co-Personal Representative of the
Estate of Lucille T. King, deceased, and on behalf of
all survivors and all legally entitled beneficiaries and
family members of Lucille T. King
Robert Murray, as the co-Personal Representative of
the Estate of Lucille T. King, deceased, and on behalf
of all survivors and all legally entitled beneficiaries
and family members of Lucille T. King
John Doe 34, being intended to designate the Personal
Representative of the Estate of Ronald Philip
Kloepfer, deceased, said name being fictitious, her/his
true name is not presently known, confirmed, and/or
has not been duly appointed by a court of competent
jurisdiction (or having been so appointed, his or her
appointment has expired, and/or he or she has ceased
to serve, and his or her successor has not yet been
appointed) and on behalf of all survivors and all
legally entitled beneficiaries and family members of
Ronald Philip Kloepfer
Christopher Kloepfer, individually, as surviving
sibling of Ronald Philip Kloepfer
Carolyn LaFrance, individually, as surviving sibling of
Alan LaFrance
John Doe 35, being intended to designate the Personal
Representative of the Estate of William D. Lake,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of William D. Lake
John Doe 36, being intended to designate the Personal

                                                   3
docs-100080926.1
        Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 4 of 24



Representative of the Estate of Kenneth Charles
Ledee, deceased, said name being fictitious, her/his
true name is not presently known, confirmed, and/or
has not been duly appointed by a court of competent
jurisdiction (or having been so appointed, his or her
appointment has expired, and/or he or she has ceased
to serve, and his or her successor has not yet been
appointed) and on behalf of all survivors and all
legally entitled beneficiaries and family members of
Kenneth Charles Ledee
Olivia Ledee Lindsey, individually, as surviving child
of Kenneth Charles Ledee
Anna Ledee, individually, as surviving parent of
Kenneth Charles Ledee
Jessica Leduc, individually, as surviving child of
Alexis Leduc
Alexis John Leduc, individually, as surviving child of
Alexis Leduc
Leslie K. Lesperance, individually, as surviving child
of Charles A. Lesperance
Leslie K. Lesperance, as the co-Personal
Representative of the Estate of Charles A. Lesperance,
deceased, and on behalf of all survivors and all legally
entitled beneficiaries and family members of Charles
A. Lesperance
Nilaja A. Shealy-Loveless, individually, as surviving
child of Charles A. Lesperance
John Doe 37, being intended to designate the Personal
Representative of the Estate of Nancy Liz, deceased,
said name being fictitious, her/his true name is not
presently known, confirmed, and/or has not been duly
appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Nancy Liz
Jose Liz a/k/a Domingo Liz, individually, as surviving
sibling of Nancy Liz
Jose Liz a/k/a Domingo Liz as Personal
Representative of the Estate of Jose Liz, Sr., deceased,
the late parent of Nancy Liz

                                                 4
docs-100080926.1
        Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 5 of 24



Matthew J. Liz-Ramirez, individually, as surviving
child of Nancy Liz
Anastasia Mancini a/k/a Anastasia Louvelos,
individually, as surviving spouse of Francisco M.
Mancini a/k/a Frank Mancini
Anastasia Mancini a/k/a Anastasia Louvelos, as the
Personal Representative of the Estate of Francisco
Mancini (a/k/a Frank Mancini), deceased, and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Francisco M.
Mancini a/k/a Frank Mancini
Anastasia Mancini a/k/a Anastasia Louvelos, as
Natural Guardian of SM, a minor, as surviving child of
Francisco M. Mancini a/k/a Frank Mancini
Anthony Mancini, individually, as surviving sibling of
Francisco M. Mancini a/k/a Frank Mancini
Anthony Mancini as the Personal Representative of
the Estate of Lea Sola (a/k/a Lea Mancini), deceased,
the late parent of Francisco M. Mancini a/k/a Frank
Mancini
John Doe 38, being intended to designate the Personal
Representative of the Estate of Louis N. Mariani,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Louis N. Mariani
John Doe 39, being intended to designate the Personal
Representative of the Estate of William A. Mathesen,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of William A.
Mathesen
John Doe 40, being intended to designate the Personal
Representative of the Estate of Robert G. McIlvaine,

                                                5
docs-100080926.1
        Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 6 of 24



deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Robert G.
McIlvaine
Dolores Lara, individually, as surviving parent of
Manuel E. Mejia
Ana I. Peguero-Miliano, individually, as surviving
spouse of Manuel E. Mejia
Jacqueline Mejia Peguero, individually, as surviving
child of Manuel E. Mejia
Jose Miguel Mejia Peguero, individually, as surviving
child of Manuel E. Mejia
Manuel E. Mejia Peguero, individually, as surviving
child of Manuel E. Mejia
John Doe 41, being intended to designate the Personal
Representative of the Estate of Nurul Miah, deceased,
said name being fictitious, her/his true name is not
presently known, confirmed, and/or has not been duly
appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Nurul Miah
Sharif Chowdhury & Showkatara Sharif as Personal
Representatives of the Estate of Shakila Yasmin,
deceased, the late spouse of Nurul Miah
Bakul Miah, individually, as surviving sibling of
Nurul Miah
Jane Doe 42, being intended to designate the Personal
Representative of the Estate of Philip D. Miller,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on


                                                6
docs-100080926.1
        Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 7 of 24



behalf of all survivors and all legally entitled
beneficiaries and family members of Philip D. Miller
Arlene Miller, individually, as surviving spouse of
Philip D. Miller
John Doe 43, being intended to designate the Personal
Representative of the Estate of Peter A. Nelson,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Peter A. Nelson
Robert T. Ogren, as the Personal Representative of the
Estate of Joseph J. Ogren, deceased, and on behalf of
all survivors and all legally entitled beneficiaries and
family members of Joseph J. Ogren
Dorothy Ogren, individually, as surviving parent of
Joseph J. Ogren
Lance Edward Ogren, individually, as surviving
sibling of Joseph J. Ogren
Jean Oitice, as the Personal Representative of the
Estate of Samuel Oitice, deceased, and on behalf of all
survivors and all legally entitled beneficiaries and
family members of Samuel Oitice
John Doe 44, being intended to designate the Personal
Representative of the Estate of James W. Parham,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of James W.
Parham
John Doe 45, being intended to designate the Personal
Representative of the Estate of Leobardo L. Pascual,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has

                                                 7
docs-100080926.1
        Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 8 of 24



expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Leobardo L.
Pascual
Ana Pascual Ortiz, individually, as surviving parent of
Leobardo L. Pascual
Mirna Huerta Aguirre, individually, as surviving
spouse of Leobardo L. Pascual
Diego Lopez Reyes, individually, as surviving child of
Leobardo L. Pascual
Juan Lopez Reyes, individually, as surviving child of
Leobardo L. Pascual
Lizeth Lopez Huerta, individually, as surviving child
of Leobardo L. Pascual
Mariela Lopez Huerta, individually, as surviving child
of Leobardo L. Pascual
Cristobal Lopez, individually, as surviving sibling of
Leobardo L. Pascual
Rafael Lopez Pascual, individually, as surviving
sibling of Leobardo L. Pascual
Ana Luisa Lopez Pascual, individually, as surviving
sibling of Leobardo L. Pascual
Graciela Lopez Pascual, individually, as surviving
sibling of Leobardo L. Pascual
Flor Lopez Pascual, individually, as surviving sibling
of Leobardo L. Pascual
Elena De La Cruz Lopez Pascual, individually, as
surviving sibling of Leobardo L. Pascual
Maria Elvia Lopez Pascual, individually, as surviving
sibling of Leobardo L. Pascual
Manuela Lopez Pascual, individually, as surviving
sibling of Leobardo L. Pascual
Raquel Lopez Pascual, individually, as surviving
sibling of Leobardo L. Pascual
Janet Lopez Pascual, individually, as surviving sibling
of Leobardo L. Pascual
Carmen Yosef Lopez, individually, as surviving
sibling of Leobardo L. Pascual

                                                 8
docs-100080926.1
        Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 9 of 24



Terilyn Patrick Esse a/k/a Terilyn Patrick,
individually, as surviving spouse of James Patrick
Terilyn Patrick Esse a/k/a Terilyn Patrick, as the
Personal Representative of the Estate of James Patrick,
deceased, and on behalf of all survivors and all legally
entitled beneficiaries and family members of James
Patrick
Terilyn Patrick Esse a/k/a Terilyn Patrick, as Natural
Guardian of JJPE a/k/a JJP, a minor, as surviving child
of James Patrick
John Doe 46, being intended to designate the Personal
Representative of the Estate of Anthony Portillo,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Anthony Portillo
Natalie Quappe, individually, as surviving child of
Lincoln Quappe
Clint Quappe, individually, as surviving child of
Lincoln Quappe
Kerene Reeves aka Kerene Sherica Clarke,
individually, as surviving child of Carol Rabalais a/k/a
Carol South-Rabalais
Kerene Reeves aka Kerene Sherica Clarke, as the
Personal Representative of the Estate of Carol
Rabalais a/k/a Carol South-Rabalais, deceased, and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Carol Rabalais
a/k/a Carol South-Rabalais
Samantha Blake a/k/a Samantha Bianca Herring,
individually, as surviving child of Carol Rabalais a/k/a
Carol South-Rabalais
Selvyn Neil Patrick Blake, individually, as surviving
child of Carol Rabalais a/k/a Carol South-Rabalais
Mary Agatha South, individually, as surviving parent
of Carol Rabalais a/k/a Carol South-Rabalais
John Doe 47, being intended to designate the Personal
Representative of the Estate of Laura Ragonese-Snik,

                                                 9
docs-100080926.1
       Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 10 of 24



deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of Laura Ragonese-
Snik
John Doe 48, being intended to designate the Personal
Representative of the Estate of John Rhodes, deceased,
said name being fictitious, her/his true name is not
presently known, confirmed, and/or has not been duly
appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of John Rhodes
John Doe 49, as the co-Personal Representative of the
Estate of Vernon A. Richard, deceased, and on behalf
of all survivors and all legally entitled beneficiaries
and family members of Vernon A. Richard
Jane Doe 50, as the co-Personal Representative of the
Estate of Vernon A. Richard, deceased, and on behalf
of all survivors and all legally entitled beneficiaries
and family members of Vernon A. Richard
Vernon A. Richard II, individually, as surviving child
of Vernon A. Richard
Vernessa Richard, individually, as surviving child of
Vernon A. Richard
Vernessa Richard & Vernon A. Richard II as Personal
Representatives of the Estate of Dorothy Richard,
deceased, the late spouse of Vernon A. Richard
John Doe 51, being intended to designate the Personal
Representative of the Estate of Marsha A. Rodriguez,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled


                                                10
docs-100080926.1
       Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 11 of 24



beneficiaries and family members of Marsha A.
Rodriguez
John Doe 52, being intended to designate the Personal
Representative of the Estate of James Romito,
deceased, said name being fictitious, her/his true name
is not presently known, confirmed, and/or has not been
duly appointed by a court of competent jurisdiction (or
having been so appointed, his or her appointment has
expired, and/or he or she has ceased to serve, and his
or her successor has not yet been appointed) and on
behalf of all survivors and all legally entitled
beneficiaries and family members of James Romito
                                      Plaintiffs,
                       -against-
Islamic Republic of Iran,
                                      Defendant.


        Plaintiffs named herein by and through the undersigned counsel file this Short Form

Complaint against Defendant, the Islamic Republic of Iran (“Iran”), arising out of the September

11, 2001 terrorist attacks (“September 11, 2001 Terrorist Attacks”), as permitted and approved

by the Court’s Order of July 10, 2018, ECF No. 4045. Each Plaintiff incorporates by reference

the specific allegations, as indicated below, of (a) the Federal Insurance and Ashton Plaintiffs’

Amended Consolidated Complaint Against Defendant, the Islamic Republic of Iran, ECF No.

3237, or (b) the Amended Complaint, Burnett v. Islamic Republic of Iran, No. 15-CV-9903

(GBD)(SN) (S.D.N.Y. Feb. 8, 2016), ECF No. 53.

        Upon filing this Iran Short Form Complaint, each Plaintiff is deemed to have adopted all

factual and jurisdictional allegations of the complaint that has been joined as specified below; all

causes of action contained within that complaint; all prior filings in connection with that

complaint; and all prior Orders and rulings of the Court in connection with that complaint.




                                                    11
docs-100080926.1
       Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 12 of 24



        Additionally, each Plaintiff incorporates the factual allegations and findings contained in

those pleadings and orders filed at Havlish v. Bin Laden, No. 1:03-CV-9848 (GBD)(SN)

(S.D.N.Y.), ECF Nos. 263, 294, 295; In re Terrorist Attacks on September 11, 2001, 03-MDL-

1570 (GBD)(SN) (S.D.N.Y.), ECF Nos. 2430, 2431, 2432, 2433, 2473, 2515, 2516; and

evidence submitted at the proceedings before the Honorable George B. Daniels on December 15,

2011 (ECF No. 2540).

                                                 VENUE

        1.         Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and

1391(f)(1), as a substantial part of the events giving rise to the claims asserted herein occurred in

this district. Venue is also proper in this district pursuant to 18 U.S.C. § 2334(a).

                                            JURISDICTION

        2.         Jurisdiction against the Islamic Republic of Iran is premised on the grounds set

forth in the complaints specified below, including but not limited to 28 U.S.C. § 1605(a) (tort

exception to the Foreign Sovereign Immunities Act), 28 U.S.C. § 1605A (terrorism exception to

the Foreign Sovereign Immunities Act), and 28 U.S.C. § 1605B (Justice Against Sponsors of

Terrorism Act).

                                         CAUSES OF ACTION

        3.         Each Plaintiff hereby adopts and incorporates by reference all factual allegations,

jurisdictional allegations, and jury trial demand, including all causes of action against the Islamic

Republic of Iran, as set forth in the following complaint [check only one complaint]:

               Federal Insurance and Ashton Plaintiffs’ Amended Consolidated Complaint
             Against Defendant, the Islamic Republic of Iran, ECF No. 3237

               Amended Complaint, Burnett v. Islamic Republic of Iran, No. 15-CV-9903
             (GBD)(SN) (S.D.N.Y. Feb. 8, 2016), ECF No. 53

        4.         In addition, each Plaintiff hereby asserts the following additional causes of action:

                                                    12
docs-100080926.1
       Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 13 of 24



           Iran Short Form Complaint First Cause of Action to Recover Wrongful Death
        Damages Pursuant to 28 U.S.C. § 1605B (the Justice Against Sponsors of Terrorism Act
        or JASTA) and 18 U.S.C. § 2333 et seq. (the Anti-Terrorism Act or ATA)

             As a factual basis for this cause of action, Plaintiff(s) allege that the allegations set
             forth in the complaint noted above, as well as the allegations set forth in the Havlish
             filings noted above, establish that, as set forth herein, the injuries they suffered arose
             from the September 11, 2001 Terrorist Attacks; Defendant’s role in the September 11,
             2001 Terrorist Attacks constituted acts of international terrorism that violated state
             and federal laws pursuant to 18 U.S.C. § 2331; that the September 11, 2001 Terrorist
             Attacks constituted acts of international terrorism committed, planned or authorized
             by an organization that had been designated as a foreign terrorist organization under 8
             U.S.C. § 1189; that the September 11, 2001 Terrorist Attacks violated state and
             federal laws pursuant to 18 U.S.C. § 2331; and that Defendant aided and abetted, by
             knowingly providing substantial assistance, with others and/or conspired with others
             who committed an act or acts of international terrorism in violation of 18 U.S.C.
             § 2333 et seq.

          Iran Short Form Complaint First Cause of Action to Recover Personal Injury Damages
        Pursuant to 28 U.S.C. § 1605B (the Justice Against Sponsors of Terrorism Act or
        JASTA) and 18 U.S.C. § 2333 et seq. (the Anti-Terrorism Act or ATA)

             As a factual basis for this cause of action, Plaintiff(s) allege that the allegations set
             forth in the complaint noted above, as well as the allegations set forth in the Havlish
             filings noted above, establish that, as set forth herein, the injuries they suffered arose
             from the September 11, 2001 Terrorist Attacks; Defendant’s role in the September 11,
             2001 Terrorist Attacks constituted acts of international terrorism that violated state
             and federal laws pursuant to 18 U.S.C. § 2331; that the September 11, 2001 Terrorist
             Attacks constituted acts of international terrorism committed, planned or authorized
             by an organization that had been designated as a foreign terrorist organization under 8
             U.S.C. § 1189; that the September 11, 2001 Terrorist Attacks violated state and
             federal laws pursuant to 18 U.S.C. § 2331; and that Defendant aided and abetted, by
             knowingly providing substantial assistance, with others and/or conspired with others
             who committed an act or acts of international terrorism in violation of 18 U.S.C.
             § 2333 et seq.

                             IDENTIFICATION OF NEW PLAINTIFFS

        5.         The following allegations and information are alleged on behalf of each

individual who is bringing this claim, as indicated on Appendix 1 to this Iran Short Form

Complaint, herein referred to as “Plaintiffs.”

                   a. The citizenship/nationality of each Plaintiff is indicated at Appendix 1 to this
                      Iran Short Form Complaint.


                                                    13
docs-100080926.1
       Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 14 of 24



                   b. Plaintiff is entitled to recover damages on the causes of action set forth in the
                      complaint identified above, as joined by this Iran Short Form Complaint, and
                      as further asserted within this Iran Short Form Complaint.

                   c. As indicated at Appendix 1, Plaintiff (i) is the estate representative of
                      someone who was killed as a result of the September 11, 2001 Terrorist
                      Attacks; (ii) is the surviving immediate family member of someone who was
                      killed as a result of the September 11, 2001 Terrorist Attacks; and/or
                      (iii) suffered physical injuries as a result of the September 11, 2001 Terrorist
                      Attacks.

                   d. For those plaintiffs with personal injury claims, as indicated in Appendix 1, on
                      or after September 11, 2001, said Plaintiff was present at the Pentagon and/or
                      the World Trade Center site and/or its surroundings and/or lower Manhattan
                      and/or at an area wherein he/she was exposed to toxins as a result of the
                      terrorist attacks and was exposed to toxins from the attacks, and/or was
                      otherwise injured, and/or as otherwise alleged, as stated specifically in
                      Appendix 1.

                   e. For those plaintiffs with personal injury and/or wrongful death claims, as
                      indicated in Appendix 1, as a direct, proximate and foreseeable result of
                      Defendant’s actions or inactions, Plaintiff or his or her decedent suffered
                      bodily injury and/or death, and consequently economic and other losses,
                      including but not limited to pain and suffering, emotional distress,
                      psychological injuries, and loss of enjoyment of life, and/or as described in the
                      Iran Short Form Complaint, and/or as otherwise may be specified in
                      subsequent discovery proceedings, and/or as otherwise alleged in Appendix 1.

                   f. The name, relationship to the injured and/or deceased September 11 victim,
                      residency, citizenship/nationality, and the general nature of the claim for each
                      plaintiff asserting wrongful death and/or solatium claims is listed on the
                      attached Appendix 1, and is incorporated herein as allegations, with all
                      allegations of the related complaints, as specified above, deemed alleged as to
                      each Plaintiff.

                             IDENTIFICATION OF THE DEFENDANT

        6.         The only Defendant named in this Iran Short Form Complaint is the Islamic

Republic of Iran.

                                 NO WAIVER OF OTHER CLAIMS

        7.         By filing this Iran Short Form Complaint, Plaintiffs are not waiving any right to

file suit against any other potential defendants or parties.



                                                    14
docs-100080926.1
       Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 15 of 24



        8.         By filing this Iran Short Form Complaint, Plaintiffs are not opting out of any class

that the Court may certify in the future.

                                            JURY DEMAND

        9.         Each Plaintiff hereby demands a trial by jury as to the claims in this action.

        WHEREFORE, Plaintiffs pray for relief and judgment against Defendant as set forth in

this Iran Short Form Complaint as appropriate.

Dated: December 27, 2018
                                                      Respectfully submitted,


                                                      /s/ Jerry S. Goldman
                                                      Jerry S. Goldman
                                                      Bruce Strong
                                                      ANDERSON KILL P.C.
                                                      1251 Avenue of the Americas
                                                      New York, New York
                                                      Telephone: 212-278-1000
                                                      jgoldman@andersonkill.com
                                                      bstrong@andersonkill.com

                                                      Attorneys for Plaintiffs




                                                    15
docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 16 of 24



                                                       APPENDIX

    Each line below is deemed an allegation, incorporating the allegations, language, and references

    within the Iran Short Form Complaint to which this Appendix 1 is appended and shall be

    referenced as Allegation 1 of Appendix 1 to the Iran Short Form Complaint, Allegation 2 of

    Appendix 1 to the Iran Short Form Complaint, etc.


                              Plaintiff’s                                                            9/11
                                             Plaintiff’s                                                          Nature of Claim
          Plaintiff’s Name     State of                                          Plaintiff’s     Decedent’s
                                            Citizenship/    9/11 Decedent's                                       (wrongful death,
          (alphabetical by   Residency at                                      Relationship to   Citizenship/
                                            Nationality        Full Name                                         solatium, personal
             last name)       Filing (or                                       9/11 Decedent1    Nationality
                                             on 9/11/01                                                                injury)2
                                death)                                                            on 9/11/01


1       Marinella            KS             United         Ronald J.          Spouse             United         Solatium
        Hemenway                            States         Hemenway                              States

2       John Doe 27          DC             United         Ronald J.          PR                 United         Solatium/
                                            States         Hemenway                              States         Wrongful Death

3       Stefan               KS             United         Ronald J.          Child              United         Solatium
        Hemenway                            States         Hemenway                              States

4       Desiree              KS             United         Ronald J.          Child              United         Solatium
        Hemenway                            States         Hemenway                              States

5       Shirley              MA             United         Ronald J.          Parent             United         Solatium
        Hemenway                            States         Hemenway                              States

6       Robert B.            MA             United         Ronald J.          Parent             United         Solatium
        Hemenway Sr.                        States         Hemenway                              States

7       Kathleen Novich KS                  United         Ronald J.          Sibling            United         Solatium
                                            States         Hemenway                              States

8       John Doe 28          NY             United         DaJuan Hodges      PR                 United         Solatium/
                                            States                                               States         Wrongful Death




    1
      For those identified as “PR,” such claim is made as the Personal Representative of the Decedent’s Estate and on
    behalf of all survivors and all legally entitled beneficiaries and family members of such Decedent as noted in the
    case caption.
    2
      The PRs identified below are bringing solatium claims on behalf of all survivors and all legally entitled
    beneficiaries and family members of such Decedent as noted in the case caption.


    docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 17 of 24



                               Plaintiff’s                                                           9/11
                                              Plaintiff’s                                                         Nature of Claim
           Plaintiff’s Name     State of                                         Plaintiff’s     Decedent’s
                                             Citizenship/    9/11 Decedent's                                      (wrongful death,
           (alphabetical by   Residency at                                     Relationship to   Citizenship/
                                             Nationality        Full Name                                        solatium, personal
              last name)       Filing (or                                      9/11 Decedent1    Nationality
                                              on 9/11/01                                                               injury)2
                                 death)                                                           on 9/11/01


9        Joan M. Houston NY                  United         Charles J.         Parent            United         Solatium
         as Personal                         States         Houston            (Deceased)        States
         Representative
         of the Estate of
         Joan McQuillen

10       Trina Sabb           NY             United         Lamar D. Hulse Sibling               United         Solatium
                                             States                                              States

11       John Doe 29          MA             United         John C. Jenkins    PR                United         Solatium/
                                             States                                              States         Wrongful Death

12       John Doe 30, as KY                  United         John C. Jenkins    Parent            United         Solatium
         Personal                            States                            (Deceased)        States
         Representative
         of the Estate of
         Florence
         Detherage

13       John Doe 31, as KY                  United         John C. Jenkins    Parent            United         Solatium
         Personal                            States                            (Deceased)        States
         Representative
         of the Estate of
         Marshall Ray
         Detherage

14       John Doe 32          NY             United         Charles G. John PR                   United         Solatium/
                                             States                                              States         Wrongful Death

15       Cleveland B.         NY             United         Charles G. John Sibling              United         Solatium
         John                                States                                              States

16       Orwyn John           NY             Guyana         Charles G. John Sibling              United         Solatium
                                                                                                 States

17       John Doe 33          DC             United         Karen Kincaid      PR                United         Solatium/
                                             States                                              States         Wrongful Death

18       Kristian G.          IA             United         Karen Kincaid      Sibling           United         Solatium
         Kincaid                             States                                              States

19       Kathryn "Kay"        IA             United         Karen Kincaid      Sibling           United         Solatium
         D'Amico                             States                                              States




                                                              17
     docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 18 of 24



                               Plaintiff’s                                                           9/11
                                              Plaintiff’s                                                         Nature of Claim
           Plaintiff’s Name     State of                                         Plaintiff’s     Decedent’s
                                             Citizenship/    9/11 Decedent's                                      (wrongful death,
           (alphabetical by   Residency at                                     Relationship to   Citizenship/
                                             Nationality        Full Name                                        solatium, personal
              last name)       Filing (or                                      9/11 Decedent1    Nationality
                                              on 9/11/01                                                               injury)2
                                 death)                                                           on 9/11/01


20       Karyl Kincaid-       IA             United         Karen Kincaid      Sibling           United         Solatium
         Noel                                States                                              States

21       Karen Barrett        NJ             United         Lucille T. King    co-PR             United         Solatium/
                                             States                                              States         Wrongful Death

22       Robert Murray        NJ             United         Lucille T. King    co-PR             United         Solatium/
                                             States                                              States         Wrongful Death

23       John Doe 34          NY             United         Ronald Philip      PR                United         Solatium/
                                             States         Kloepfer                             States         Wrongful Death

24       Christopher          NY             United         Ronald Philip      Sibling           United         Solatium
         Kloepfer                            States         Kloepfer                             States

25       Carolyn              GA             United         Alan LaFrance      Sibling           United         Solatium
         LaFrance                            States                                              States

26       John Doe 35          NY             United         William D. Lake PR                   United         Solatium/
                                             States                                              States         Wrongful Death

27       John Doe 36          NY             United         Kenneth Charles PR                   United         Solatium/
                                             States         Ledee                                States         Wrongful Death

28       Olivia Ledee         FL             United         Kenneth Charles Child                United         Solatium
         Lindsey                             States         Ledee                                States

29       Anna Ledee           NY             United         Kenneth Charles Parent               United         Solatium
                                             States         Ledee                                States

30       Jessica Leduc        NJ             United         Alexis Leduc       Child             United         Solatium
                                             States                                              States

31       Alexis John          NJ             United         Alexis Leduc       Child             United         Solatium
         Leduc                               States                                              States

32       Leslie K.            FL             United         Charles A.         Child             United         Solatium
         Lesperance                          States         Lesperance                           States

33       Leslie K.            FL             United         Charles A.         co-PR             United         Solatium/
         Lesperance                          States         Lesperance                           States         Wrongful Death

34       Nilaja A. Shealy- NJ                United         Charles A.         Child             United         Solatium
         Loveless                            States         Lesperance                           States



                                                              18
     docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 19 of 24



                               Plaintiff’s                                                           9/11
                                              Plaintiff’s                                                         Nature of Claim
           Plaintiff’s Name     State of                                         Plaintiff’s     Decedent’s
                                             Citizenship/    9/11 Decedent's                                      (wrongful death,
           (alphabetical by   Residency at                                     Relationship to   Citizenship/
                                             Nationality        Full Name                                        solatium, personal
              last name)       Filing (or                                      9/11 Decedent1    Nationality
                                              on 9/11/01                                                               injury)2
                                 death)                                                           on 9/11/01


35       John Doe 37          NY             United         Nancy Liz          PR                United         Solatium/
                                             States                                              States         Wrongful Death

36       Jose Liz a/k/a       TX             United         Nancy Liz          Sibling           United         Solatium
         Domingo Liz                         States                                              States

37       Jose Liz a/k/a   NY                 United         Nancy Liz          Parent            United         Solatium
         Domingo Liz as                      States                            (Deceased)        States
         Personal
         Representative
         of the Estate of
         Jose Liz, Sr.

38       Matthew J. Liz- NY                  United         Nancy Liz          Child             United         Solatium
         Ramirez                             States                                              States

39       Anastasia            NY             United         Francisco M.       Spouse            United         Solatium
         Mancini a/k/a                       States         Mancini a/k/a                        States
         Anastasia                                          Frank Mancini
         Louvelos

40       Anastasia            NY             United         Francisco M.       PR                United         Solatium/
         Mancini a/k/a                       States         Mancini a/k/a                        States         Wrongful death
         Anastasia                                          Frank Mancini
         Louvelos

41       Anastasia        NY                 United         Francisco M.       Child (Minor) United             Solatium
         Mancini a/k/a                       States         Mancini a/k/a                    States
         Anastasia                                          Frank Mancini
         Louvelos, as
         Natural Guardian
         of SM

42       Anthony              NY             United         Francisco M.       Sibling           United         Solatium
         Mancini                             States         Mancini a/k/a                        States
                                                            Frank Mancini

43       Anthony              NY             United         Francisco M.       Parent            United         Solatium
         Mancini as the                      States         Mancini a/k/a      (Deceased)        States
         Personal                                           Frank Mancini
         Representative
         of the Estate of
         Lea Sola (a/k/a
         Lea Mancini)



                                                              19
     docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 20 of 24



                               Plaintiff’s                                                           9/11
                                              Plaintiff’s                                                         Nature of Claim
           Plaintiff’s Name     State of                                         Plaintiff’s     Decedent’s
                                             Citizenship/    9/11 Decedent's                                      (wrongful death,
           (alphabetical by   Residency at                                     Relationship to   Citizenship/
                                             Nationality        Full Name                                        solatium, personal
              last name)       Filing (or                                      9/11 Decedent1    Nationality
                                              on 9/11/01                                                               injury)2
                                 death)                                                           on 9/11/01


44       John Doe 38          NH             United         Louis N. Mariani PR                  United         Solatium/
                                             States                                              States         Wrongful Death

45       John Doe 39          NJ             United         William A.         PR                United         Solatium/
                                             States         Mathesen                             States         Wrongful Death

46       John Doe 40          NY             United         Robert G.          PR                United         Solatium/
                                             States         McIlvaine                            States         Wrongful Death

47       Dolores Lara         NY             Dominican Manuel E. Mejia Parent                    Dominican Solatium
                                             Republic                                            Republic

48       Ana I. Peguero-      NY             United         Manuel E. Mejia Spouse               Dominican Solatium
         Miliano                             States                                              Republic

49       Jacqueline Mejia NY                 United         Manuel E. Mejia Child                Dominican Solatium
         Peguero                             States                                              Republic

50       Jose Miguel          NY             United         Manuel E. Mejia Child                Dominican Solatium
         Mejia Peguero                       States                                              Republic

51       Manuel E. Mejia NY                  Dominican Manuel E. Mejia Child                     Dominican Solatium
         Peguero                             Republic                                            Republic

52       John Doe 41          NY             United         Nurul Miah         PR                United         Solatium/
                                             States                                              States         Wrongful Death

53       Sharif               NY             United         Nurul Miah         Spouse            United         Solatium
         Chowdhury &                         States                            (Deceased)        States
         Showkatara
         Sharif as
         Personal
         Representatives
         of the Estate of
         Shakila Yasmin

54       Bakul Miah           NJ             United         Nurul Miah         Sibling           United         Solatium
                                             States                                              States

55       Jane Doe 42          NY             United         Philip D. Miller   PR                United         Solatium/
                                             States                                              States         Wrongful Death

56       Arlene Miller        MS             United         Philip D. Miller   Spouse            United         Solatium
                                             States                                              States



                                                              20
     docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 21 of 24



                               Plaintiff’s                                                           9/11
                                              Plaintiff’s                                                         Nature of Claim
           Plaintiff’s Name     State of                                         Plaintiff’s     Decedent’s
                                             Citizenship/    9/11 Decedent's                                      (wrongful death,
           (alphabetical by   Residency at                                     Relationship to   Citizenship/
                                             Nationality        Full Name                                        solatium, personal
              last name)       Filing (or                                      9/11 Decedent1    Nationality
                                              on 9/11/01                                                               injury)2
                                 death)                                                           on 9/11/01


57       John Doe 43          NY             United         Peter A. Nelson    PR                United         Solatium/
                                             States                                              States         Wrongful Death

58       Robert T. Ogren FL                  United         Joseph J. Ogren    PR                United         Solatium/
                                             States                                              States         Wrongful Death

59       Dorothy Ogren        NJ             United         Joseph J. Ogren    Parent            United         Solatium
                                             States                                              States

60       Lance Edward         SC             United         Joseph J. Ogren    Sibling           United         Solatium
         Ogren                               States                                              States

61       Jean Oitice          NY             United         Samuel Oitice      PR                United         Solatium/
                                             States                                              States         Wrongful Death

62       John Doe 44          NY             United         James W.           PR                United         Solatium/
                                             States         Parham                               States         Wrongful Death

63       John Doe 45          NY             United         Leobardo L.        PR                United         Solatium/
                                             States         Pascual                              States         Wrongful Death

64       Ana Pascual          CA             Mexico         Leobardo L.        Parent            Mexico         Solatium
         Ortiz                                              Pascual

65       Mirna Huerta         Mexico         Mexico         Leobardo L.        Spouse            Mexico         Solatium
         Aguirre                                            Pascual

66       Diego Lopez          NJ             Mexico         Leobardo L.        Child             Mexico         Solatium
         Reyes                                              Pascual

67       Juan Lopez           NJ             Mexico         Leobardo L.        Child             Mexico         Solatium
         Reyes                                              Pascual

68       Lizeth Lopez         Mexico         Mexico         Leobardo L.        Child             Mexico         Solatium
         Huerta                                             Pascual

69       Mariela Lopez        Mexico         Mexico         Leobardo L.        Child             Mexico         Solatium
         Huerta                                             Pascual

70       Cristobal Lopez CA                  Mexico         Leobardo L.        Sibling           Mexico         Solatium
                                                            Pascual

71       Rafael Lopez         CA             Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Pascual                                            Pascual



                                                              21
     docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 22 of 24



                               Plaintiff’s                                                           9/11
                                              Plaintiff’s                                                         Nature of Claim
           Plaintiff’s Name     State of                                         Plaintiff’s     Decedent’s
                                             Citizenship/    9/11 Decedent's                                      (wrongful death,
           (alphabetical by   Residency at                                     Relationship to   Citizenship/
                                             Nationality        Full Name                                        solatium, personal
              last name)       Filing (or                                      9/11 Decedent1    Nationality
                                              on 9/11/01                                                               injury)2
                                 death)                                                           on 9/11/01


72       Ana Luisa Lopez Mexico              Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Pascual                                            Pascual

73       Graciela Lopez       CA             United         Leobardo L.        Sibling           Mexico         Solatium
         Pascual                             States         Pascual

74       Flor Lopez           Mexico         Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Pascual                                            Pascual

75       Elena De La          Mexico         Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Cruz Lopez                                         Pascual
         Pascual

76       Maria Elvia          Mexico         Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Lopez Pascual                                      Pascual

77       Manuela Lopez        Mexico         Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Pascual                                            Pascual

78       Raquel Lopez         Mexico         Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Pascual                                            Pascual

79       Janet Lopez          Mexico         Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Pascual                                            Pascual

80       Carmen Yosef         CA             Mexico         Leobardo L.        Sibling           Mexico         Solatium
         Lopez                                              Pascual

81       Terilyn Patrick      CT             United         James Patrick      Spouse            United         Solatium
         Esse a/k/a                          States                                              States
         Terilyn Patrick

82       Terilyn Patrick      CT             United         James Patrick      PR                United         Solatium/
         Esse a/k/a                          States                                              States         Wrongful Death
         Terilyn Patrick

83       Terilyn Patrick      CT             United         James Patrick      Child (Minor) United             Solatium
         Esse a/k/a                          States                                          States
         Terilyn Patrick,
         as Natural
         Guardian of
         JJPE a/k/a JJP




                                                              22
     docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 23 of 24



                               Plaintiff’s                                                           9/11
                                              Plaintiff’s                                                         Nature of Claim
           Plaintiff’s Name     State of                                         Plaintiff’s     Decedent’s
                                             Citizenship/    9/11 Decedent's                                      (wrongful death,
           (alphabetical by   Residency at                                     Relationship to   Citizenship/
                                             Nationality        Full Name                                        solatium, personal
              last name)       Filing (or                                      9/11 Decedent1    Nationality
                                              on 9/11/01                                                               injury)2
                                 death)                                                           on 9/11/01


84       John Doe 46          NY             United         Anthony Portillo PR                  United         Solatium/
                                             States                                              States         Wrongful Death

85       Natalie Quappe       NY             United         Lincoln Quappe Child                 United         Solatium
                                             States                                              States

86       Clint Quappe         NY             United         Lincoln Quappe Child                 United         Solatium
                                             States                                              States

87       Kerene Reeves        NY             United         Carol Rabalais     Child             United         Solatium
         aka Kerene                          States         a/k/a Carol                          States
         Sherica Clarke                                     South-Rabalais

88       Kerene Reeves        NY             United         Carol Rabalais     PR                United         Solatium/
         aka Kerene                          States         a/k/a Carol                          States         Wrongful Death
         Sherica Clarke                                     South-Rabalais

89       Samantha Blake NY                   United         Carol Rabalais     Child             United         Solatium
         a/k/a Samantha                      States         a/k/a Carol                          States
         Bianca Herring                                     South-Rabalais

90       Selvyn Neil          NY             United         Carol Rabalais     Child             United         Solatium
         Patrick Blake                       States         a/k/a Carol                          States
                                                            South-Rabalais

91       Mary Agatha          NY             United         Carol Rabalais     Parent            United         Solatium
         South                               States         a/k/a Carol                          States
                                                            South-Rabalais

92       John Doe 47          PA             United         Laura Ragonese- PR                   United         Solatium/
                                             States         Snik                                 States         Wrongful Death

93       John Doe 48          NJ             United         John Rhodes        PR                United         Solatium/
                                             States                                              States         Wrongful Death

94       John Doe 49          NY             United         Vernon A.          co-PR             United         Solatium/
                                             States         Richard                              States         Wrongful Death

95       Jane Doe 50          NY             United         Vernon A.          co-PR             United         Solatium/
                                             States         Richard                              States         Wrongful Death

96       Vernon A.            NC             United         Vernon A.          Child             United         Solatium
         Richard II                          States         Richard                              States




                                                              23
     docs-100080926.1
            Case 1:18-cv-12277-GBD-SN Document 1 Filed 12/28/18 Page 24 of 24



                               Plaintiff’s                                                           9/11
                                              Plaintiff’s                                                         Nature of Claim
           Plaintiff’s Name     State of                                         Plaintiff’s     Decedent’s
                                             Citizenship/    9/11 Decedent's                                      (wrongful death,
           (alphabetical by   Residency at                                     Relationship to   Citizenship/
                                             Nationality        Full Name                                        solatium, personal
              last name)       Filing (or                                      9/11 Decedent1    Nationality
                                              on 9/11/01                                                               injury)2
                                 death)                                                           on 9/11/01


97       Vernessa             NY             United         Vernon A.          Child             United         Solatium
         Richard                             States         Richard                              States

98       Vernessa         NC/NY              United         Vernon A.          Spouse            United         Solatium
         Richard &                           States         Richard            (Deceased)        States
         Vernon A.
         Richard II as
         Personal
         Representatives
         of the Estate of
         Dorothy Richard

99       John Doe 51          NJ             United         Marsha A.          PR                United         Solatium/
                                             States         Rodriguez                            States         Wrongful Death

100      John Doe 52          NY             United         James Romito       PR                United         Solatium/
                                             States                                              States         Wrongful Death




                                                              24
     docs-100080926.1
